UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 14-4419


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

BYRON DALE WHITAKER,

               Defendant - Appellant.



                            No. 14-4435


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

GREGORY DEVONTE ROBERTSON, a/k/a G-Call,

               Defendant - Appellant.



                            No. 14-4641


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.
ANDREW LEONARD LEAK,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Dever III,
Chief District Judge.    (5:13-cr-00237-D-3; 5:13-cr-00237-D-4;
5:13-cr-00237-D-6)


Submitted:   July 30, 2015               Decided:   August 14, 2015


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ryan Willis, Drew Nelson, WILLIS JOHNSON & NELSON, PLLC,
Raleigh, North Carolina; Lynne Louise Reid, L.L. REID LAW,
Chapel Hill, North Carolina; Jennifer Haynes Rose, LAW OFFICE OF
JENNIFER HAYNES ROSE, Cary, North Carolina, for Appellants.
Thomas G. Walker, United States Attorney, Jennifer P. May-
Parker, Phillip A. Rubin, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

     Byron    Dale    Whitaker     and    Gregory   Devonte      Robertson      pled

guilty to carrying and using a firearm during and in relation to

a drug trafficking offense.             Andrew Leonard Leak pled guilty to

possessing cocaine with intent to distribute.                 Applying several

upward departure provisions of the Sentencing Guidelines, the

district court sentenced Whitaker to 480 months’ imprisonment,

Robertson to 262 months’ imprisonment, and Leak to 132 months’

imprisonment.      The district court stated as to each individual

that whether or not its Guidelines calculations were erroneous,

it would have imposed the same sentences as upward variances.

On appeal, Whitaker argues that the district court improperly

considered his criminal history in determining his sentence, and

Robertson and Leak argue that certain upward departures were

improper.     Whitaker and Leak also argue that the district court

failed to adequately explain their sentences.                    The Government

responds that the district court did not err and that even if it

did, that error is harmless because of the court’s statement

that it would have imposed the same sentences as variances in

each case had the Guidelines calculations been different.                         We

affirm.

     Reviewing       first    Whitaker    and    Leak’s   assertion      that   the

district court failed to adequately explain their sentences, we

conclude    that   this      argument    is   without   merit.     The   district

                                          3
court    discussed        in    great       detail     throughout        the     sentencing

hearings the conduct of Appellants that took their cases far

from the heartland of the applicable Guidelines.                          The court also

discussed       each     Appellant’s          unique     background,       offense        and

relevant conduct, and postarrest actions, and how these facts

informed its application of the § 3553(a) factors.                             The district

court clearly provided “an ‘individualized assessment’ based on

the    particular       facts     of    the    case     before      it    [and]     . . . a

rationale tailored to the particular case at hand and adequate

to    permit    ‘meaningful       appellate         review.’”       United       States    v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009) (footnote and citation

omitted)       (quoting    Gall        v.   United     States,      552 U.S. 38,    50

(2007)).

       As to the Appellants’ assertions of error in the upward

departures,          “rather     than       review     the    merits       of     each     of

[Appellants’] challenges, we may proceed directly to an assumed

error harmlessness inquiry.”                   United States v. Gomez-Jimenez,

750 F.3d 370, 382 (4th Cir.) (internal quotation marks omitted),

cert. denied, 135 S. Ct. 305 (2014).                         “A Guidelines error is

considered harmless if . . . (1) the district court would have

reached the same result even if it had decided the [G]uidelines

issue the other way, and (2) the sentence would be reasonable

even    if     the     [G]uidelines         issue      had   been    decided       in     the

defendant’s favor.”            Id. (internal quotation marks omitted).

                                               4
       In     these       cases,    the    district       court   unambiguously        stated

that     it    would       have     imposed       identical       sentences     as    upward

variances even if the various departures were applied in error.

Thus, the first prong of the harmlessness inquiry is satisfied.

This   Court’s        review       of    “[s]ubstantive       reasonableness         examines

the totality of the circumstances to see whether the sentencing

court abused its discretion in concluding that the sentence it

chose satisfied the standards set forth in § 3553(a).”                                 United

States v. Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir 2010).

The district court correctly noted that these cases involved

heinous       acts    against       others       that    significantly    exceeded       mere

brandishing and discharging a firearm, or possession with intent

to distribute drugs.                Notably, none of the Appellants argue on

appeal      that     his    sentence        is   substantively      unreasonable.          We

conclude that the totality of the circumstances in each case

support a conclusion that the district court did not abuse its

discretion           in     its         sentencing        determinations,       and      that

Appellants’ sentences are substantively reasonable.                             Thus, any

error in the district court’s upward departures is harmless.

       Accordingly, we affirm the judgment of the district court.

We   dispense        with    oral        argument       because   the   facts   and    legal

contentions          are    adequately       presented      in    the   materials      before

this court and argument would not aid the decisional process.

                                                                                     AFFIRMED

                                                  5